 SERVCO AUTOMATICServco Automatic Machine Products Co.andInter-nationalUnion,Allied IndustrialWorkers ofAmerica,AFL-CIO. Case 7-CA-7699June 9, 1970DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSUpon a charge filed by International Union, Al-lied IndustrialWorkers of America, AFL-CIO,herein called the Union, the General Counsel forthe National Labor Relations Board, by the Re-gional Director for Region 7, issued a complaintdated January 19, 1970, against Servco AutomaticMachine Products Co., herein called Respondent,alleging that the Respondent had engaged in andwas engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the NationalLabor Relations Act, as amended. Copies of thecharge and of the complaint and notice of hearingwere duly served on the Respondent and the Union.With respect to the unfair labor practices, thecomplaint alleges, in substance, that on October 23,1969, the Regional Director for Region 7 certifiedthe Union as the collective-bargaining agent of theRespondent's employees in the unit found ap-propriate,'which action was subsequently con-firmed by the Board, and that since on or aboutJanuary 5, 1970, the Respondent has refused andcontinues to refuse to engage in collective bargain-ingwith the representative of its employees,although the Union has requested and is requestingit to do so. On January 22, 1970, the Respondentfiled its answer, denying the commission of the un-fair labor practices alleged and raising the followingaffirmative defenses:1.That the decision of the Regional Director is-sued in its supplemental decision and certificationof representatives was in abuse of discretion not ac-cording to the law and contrary to the facts.2.That the Respondent realleges those objec-tions that it raised with respect to the election ofSeptember 17, 1969, as contained in the attached"Post Election Objections to Conduct AffectingElection of September 17, 1969," attached heretoand incorporated by reference.On February 2, 1970, the General Counsel filed amotion to transfer case to and continue proceedingbefore the Board and for judgment on thepleadings, submitting, in effect, that no issues havebeen raised by the Respondent in its answer thathave not or could not have previously been litigated'Supplemental Decision and Certification of Representatives issued Oc-tober 23, 1969, in Case 7-RC-9539 (not published in NLRB volumes)2Although the Respondent was given until February 17, 1970, to showMACHINE PRODUCTS CO.149in the prior representation case (Case 7-RC-9539).The General Counsel further moved that the Boardissue a decision against the Respondent containingfindings of fact, conclusions of law, and a remedialorder consistent with the conclusion that Section8(a)(5)and (1) of the Act was violated.Thereafter, on February 5, 1970, the Board issuedan order transferring the proceeding to the Boardand a notice to show cause in writing, on or beforeFebruary 17, 1970, why the General Counsel's mo-tion for judgment on the pleadings should not begranted.2Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connec-tion with this case to a three-member panel.Upon the entire record in this case, the Boardmakes the following:Ruling on the Motion for Judgment on thePleadingsThe record establishes that on July 30, 1969, theUnion filed a petition in Case 7-RC-9539, seekingto represent certain employees of Servco Auto-maticMachine Products Company, herein calledtheRespondent or the Employer, at its Inkster,Michigan, plant.Pursuant to a Decision and Direction of ElectionissuedonAugust 21, 1969, by the RegionalDirector for Region 7, a secret ballot election wasconducted among the employees at the Respond-ent's 2004 Beech Daly Road, Inkster, Michigan,plant on September 17, 1969, in which, of approxi-mately 68 eligible voters, 59 cast valid ballots, ofwhich 34 were for the Union herein, 25 wereagainst the Union, and 3 were challenged ballots.The challenged ballots were not sufficient innumber to affect the results of the election.Thereafter, on September 19, 1969, the Respond-ent timely filed objections to conduct affecting theresults of the election. After an administrative in-vestigation, the Regional Director, on October 23,1969, issued a Supplemental Decision and Certifi-cation of Representative, in which he overruled theEmployer's objections in their entirety, and issued aCertification of Representative to the Union hereinas exclusive bargaining representative of the Em-ployer's employees. The Employer's request forreview of the Regional Director's decision was de-nied by the Board on December 2, 1969.On December 3, 1969, and January 5, 1970, theUnionaddressedletterstotheRespondentrequesting negotiations for a contract, and certaincause, in writing, why the General Counsel's motion for judgment on thepleadings should not be granted, the Respondent did not reply183 NLRB No. 21 150DECISIONSOF NATIONALLABOR RELATIONS BOARDinformation concerning the names, hiring dates,wage rates, and classifications of all employees inthe bargaining unit. In response to these requeststhe Respondent, by letter dated January 5, 1970,advised that it would not bargain with the Unionbecause it intended to seek judicial review of theBoard's Decision with respect to the Respondent'sobjections. On January 6, 1970, the Union filed thechargeuponwhichtheseproceedingsarepredicated.We find no merit in the Respondent's reiterationof the objections which theRegionalDirector over-ruled in their entirety. Although, thereafter, theBoard denied the Employer's request for review ofthe Regional Director's decision,' we have again ex-amined the Regional Director's Supplemental Deci-sion and Certification of Representative in Case7-RC-9539 and made an independent review oftherecordand conclude that the RegionalDirector'sfindingswerecorrect.Itiswellestablished that, in the absence of newly discoveredor previously unavailable evidence, a respondent isnot entitled to relitigate in 8(a)(5) proceedingissues which were or could have been raised in a re-lated representation proceeding.As all materialissueshave been previously de-cided by the Board, or stand admitted by the failureof the Respondent properly to controvert the aver-ments of the General Counsel's motion, there areno matters requiring a hearing before a Trial Ex-aminer.Accordingly, the General Counsel'smotionfor judgment on the pleadings is granted. On thebasis of the record before it, the Board makes thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe Respondent is, and has been at all timesmaterial herein, a corporation duly organized andexisting under the laws of the State of Michigan,where it maintains its only office and place of busi-ness at 2004 Beech Daly Road in the city ofInkster, and is engaged in the manufacture, sale,and distribution of automobile parts, farm imple-ments, and related products. During the fiscal yearending July 31, 1969, in the course and conduct ofitsbusiness operations, the Respondent purchasedand caused to be delivered to its Inkster plantmaterials valued in excess of $800,000 of whichgoods and materials valued in excess of $500,000a In the Regional Director's Supplemental Decision and Certification ofRepresentative, Case 7-RC-9539, the Regional Director overruled theEmployer's Objections I through 10, and certified the Union The Em-were delivered to its plant directly from pointslocated outside the State of Michigan. During thesame period, it manufactured, sold, and distributedat its Inkster plant products valued in excess of $1million,of which products valued in excess of$800,000 were shipped from said plant directly topoints located outside of the State of Michigan.We find, on the basis of the foregoing, that theRespondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act,and that it will effectuate the policies of the Act toassert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDInternationalUnion, Allied Industrial Workers ofAmerica, AFL-CIO,isa labor organization withinthe meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitAt all material times herein, the following em-ployees of the Respondent have constituted a unitappropriate for collective bargaining within themeaning of the Act:All production and maintenance employees attheRespondent's 2004 Beech Daly Road,Inkster, Michigan, plant including shipping andreceiving employees, but excluding all officeclerical employees, professional employees andguards and supervisors as defined in the Act.2.The certificationOn September 17, 1969, a majority of the em-ployees of the Respondent in said unit, in a secretelection conducted under the supervision of the Re-gional Director for Region 7, designated the Unionas their representative for the purposes of collectivebargaining with the Respondent. On October 23,1969, the Regional Director for Region 7 certifiedthe Union as the collective-bargaining representa-tive of the employees in said unit. The Board de-nied the Respondent's request for review of the cer-tification,and the Union continues to be suchrepresentative.ployer's request for review was denied by the Board on theground that itraised no substantial issues warranting review SERVCO AUTOMATICB.The Request To Bargain and the Respondent'sRefusalCommencing on December3, 1969,and continu-ing to date,theUnion has requested and isrequesting the Respondent to bargaincollectivelywith it as the exclusive collective-bargainingrepresentative of all the employees in the above-described unit.Since January 5,1970, and continu-- ing to date,the Respondent has refused,and con-tinues to refuse, to bargaincollectivelywith theUnionastheexclusivecollective-bargainingrepresentative of all the employees in said unit.Accordingly,we find that the Union has been atall times sinceOctober 23,1969, and now is the ex-clusivebargaining representative of all the em-ployees in the above-described unit, within themeaning of Section 9(a) of the Act.We further findthat the Respondent has, since January 5, 1970,refused to bargain collectively with the Union asthe exclusive bargaining representative of its em-ployees in the appropriate unit,and that,by suchrefusal,the Respondent has engaged in and is en-gaging in unfair labor practices within the meaningof-Section 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICEUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above,occurring in connection with itsoperations described in section I, above, have aclose,intimate,and substantial relationship totrade,traffic,and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engagedin unfair labor practices within the meaning of Sec-tion 8(a)(5) and(1) of the Act,we shall order thatitcease and desist therefrom and, upon request,bargain collectivelywith the Unionas the exclusiverepresentative of all employees in the appropriateunit and,if an understanding is reached,embodysuch understanding in a signed agreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedMACHINE PRODUCTS CO.151by law,we shall construe the initial period of cer-tificationasbeginning on the date Respondentcommences to bargain in good faith with the Unionas the recognized bargaining representative in theappropriate unit.SeeMar-Jac Poultry Company,Inc.,136 NLRB 785;Commerce Company d/b/aLamar Hotel,140 NLRB 226, 229, enfd. 328 F.2d600 (C.A. 5), cert.denied379 U.S. 817;BurnettConstructionCompany,149NLRB 1419, 1421,enfd. 350 F.2d 57 (C.A. 10).CONCLUSIONS OF LAW1.ServcoAutomaticMachineProductsCo.,Inkster,Michigan,is an employer engaged in com-merce within the meaning of Section2(6) and (7)of the Act.2. InternationalUnion, AlliedIndustrialWorkersof America, AFL-CIO,isa labor organizationwithin the meaning of Section 2(5) of the Act.3.All productionand maintenance employeesemployed bytheRespondent at its Inkster,Michigan,plant including shipping and receivingemployees,but excluding all office clerical em-ployees, professionalemployeesand guards and su-pervisors as definedin the Act,constitute a unit ap-propriatefor the purposes of collectivebargainingwithin the meaning of Section9(b) of the Act.4.SinceOctober 23, 1969,the above-namedlabor organization has been and now isthe certifiedand exclusive representative of all employees in theaforesaid appropriate unit for thepurpose of collec-tive bargainingwithin themeaning of Section 9(a)of the Act.5.By refusing,on or about January5, 1970, andat all times thereafter,to bargaincollectively withthe above-named labor organization as the exclu-sive bargaining representativeof all the employeesof theRespondent in the aforesaid appropriate unit,the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(5) and(1) of the Act.6.By the aforementioned refusal to bargain, theRespondent has interferedwith,restrained, andcoerced,and is interferingwith,restraining, andcoercing,its employees in the exercise of the rightsguaranteedto them in Section 7 of the Act,and hasthereby engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) ofthe Act.7.The aforementionedunfair labor practices areunfair practices affecting commerce within themeaning of Section 2(6) and (7) of the Act. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board hereby orders that the Respond-dent,Servco Automatic Machine Products Co.,Inkster,Michigan,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningwages,hours and other terms and conditions of em-ployment, with International Union,AlliedIndustri-alWorkers of America,AFL-CIO,as the exclusivebargaining representative of its employees in thefollowing appropriate unit:Allproduction and maintenance employeesemployed by Respondent at its Inkster,Michigan,plant including shipping and receiv-ing employees,but excluding all office clericalemployees,professional employees and guardsand supervisors as defined in the Act.(b) In any like or related manner interferingwith,restraining,or coercing employees in therights guaranteed them by Section7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a)Upon request,bargain with the above-namedlabor organization,as the exclusive representativeof all employees in the aforesaid appropriate unit,with respect to rates of pay, wages,hours, andother terms and conditions of employment,and, ifanunderstandig is reached,embody said un-derstanding in a signed agreement.(b) Post at its principalofficeatInkster,Michigan,copies of the attached notice marked"Appendix."4 Copiesof said notice,on forms pro-vided by the Regional Director for Region7, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately uponreceipt thereof,and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices arenot altered,defaced,or coveredby any othermaterial.(c)Notifythe Regional Director for Region 7, inwriting,within 10 days from the dateof this Order,what steps have been taken to comply herewith.4 In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of Appeals Enforc-ing an Order "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTrefuse to bargain collectivelywith InternationalUnion,Allied IndustrialWorkers of America,AFL-CIO,as the exclu-sive representative of the employees in the bar-gaining unit described below.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce our em-ployees in the exercise of the rights guaranteedthem by Section7 of the Act.WE WILL,upon request,bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargaining unitdescribed below,with respect to wages,hours,and other terms and conditions of employmentand, if an understanding is reached,embodysuch understanding in a signed agreement.The bargaining unit is:Allproductionandmaintenance em-ployees employed by the Employer at itsInkster, Michigan,plant including shippingand receiving employees,but excluding alloffice clerical employees,professional em-ployees and guards and supervisors asdefined inthe Act.SERVCO AUTOMATICMACHINE PRODUCTS CO.(Employer)DatedBy(Representative) (Title)Thisis an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office, 500 Book Building, 1249 Washing-tonBoulevard,Detroit,Michigan48226,Telephone 313-226-3200.